Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC§ 102

(a)(l) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(l) as being anticipated by Pedmo (US 2010/0163513 Al).
In regards to claim 1, Pedmo discloses a bottle (Fig. 1; container 10) formed of a synthetic resin material (resin is used to create polymers or plastics; Abstract) in a bottomed cylindrical shape (Fig. 1; container 10), the bottle (Fig. 1; container 10) comprising a bottom portion (Fig. 6 and see Fig A below; base portion 20, inversion portion 70) which includes a bottom wall portion (base portion 20) with a grounding portion (Fig. 5; outer support ring 30) located at an outer circumferential edge thereof (Fig. 2 and 6), and a tubular heel portion (see Fig. A1 below) extending upward from an outer circumferential edge of the grounding portion, the grounding portion being only (see the MPEP revision June 2020 [R-10.2019] section 2173.05(i)) a lowermost portion of the bottom portion (Fig. 5; outer support ring 30), wherein the bottom wall portion (Fig. 6 and see Fig A below; base portion 20, inversion portion 70) includes the grounding portion, an inner circumferential wall portion extending upward from an inner circumferential edge of the grounding portion (Fig. 2 and 6), and a recessed wall portion extending inward in a radial direction from an upper end of the inner circumferential wall (Fig. 2 and 6; intermediate surface portions), a plurality of concave portions or a plurality of convex portions are formed on the inner circumferential wall portion over the entire circumference (Page 1; Paragraph  [0022]; Fig. 4; ribs 90 [note states, “…the structural reinforcing formations may include a plurality of radially extending ribs 90--the size and/or shape of which may be varied;” and “Additionally, the structural reinforcing formations that may be provided can be configured to extend inwardly (e.g., inward recesses or slits) and/or outwardly with respect to adjacent wall portions…”]), and the plurality of concave portions or the plurality of convex portions (Page 1; Paragraph  [0022]; Fig. 4; ribs 90) are located at a portion in the inner circumferential wall portion (structured formation ring 60) including at least a lower end edge of the inner circumferential wall portion (structured formation ring 60).

    PNG
    media_image1.png
    568
    808
    media_image1.png
    Greyscale


Fig. A
Fig. A1


claim 2, Pedmo discloses the bottle according to claim 1, wherein the plurality of concave portions are formed on the  inner circumferential wall portion over the  entire circumference (Fig. 4 and 6; intermediate surface portions 100 and sequential formations 110), and the plurality of concave portions are continuously formed on both the grounding portion and the inner circumferential wall portion (Fig. 4 and 6; intermediate surface portions 100 and sequential formations 110).
In regards to claim 3, Pedmo discloses, the bottle according to claim 1, wherein the plurality of concave portions or the plurality of convex portions are located below the upper end of the inner circumferential wall portion   (Fig. 4 and 6; intermediate surface portions 100 and sequential formations 110).
In regards to claim 4, Pedmo discloses the bottle according to claim 2, wherein the plurality of concave portions are located below the upper end of the inner circumferential wall portion (Fig. 4 and 6; intermediate surface portions 100 and sequential formations 110).

Response to Arguments
Applicant's arguments filed 3/03/2021 have been considered.  Applicant's arguments, filed 3/03/2021, with respect to rejection(s) of claim(s) 1 under 35 U.S.C. 102 (a)(1) have been fully considered and are not persuasive.  
Applicant argues the examiner’s combination of the inversion ring 40 and outer support ring 30 due to change in claim 1 stating, “an outer circumferential edge of the grounding portion, the grounding portion being only a lowermost portion of the bottom portion;” the grounding portion 18 is defined 


    PNG
    media_image6.png
    473
    491
    media_image6.png
    Greyscale

Fig. B



    PNG
    media_image7.png
    636
    580
    media_image7.png
    Greyscale

Fig. C


Applicant argues that Pedmo fails to teach the concave and convex portions of the inner circumference.  See Paragraph [0022] which starts on page 1 and ends on page 2 which states, “the structural reinforcing formations may include a plurality of radially extending ribs 90--the size and/or shape of which may be varied;” and, “Additionally, the structural reinforcing formations that may be provided can be configured to extend inwardly (e.g., inward recesses or slits) and/or outwardly with respect to adjacent wall portions…”   

Applicant argues that one of ordinary skill in the art would not have modified the container of Pedmo to have a plurality of alternating teeth 110 to correspond with first inversion ring 40.  Pedmo shows an embodiment where the adjacent teeth 110 corresponds with the first inversion ring 40’ in Fig. 7.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERCE T DUNWOODY whose telephone number is (571)270-7529.  The examiner can normally be reached on Monday-Friday 7:30 a.m. to 4:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PIERCE T DUNWOODY/               Examiner, Art Unit 3735 

/Anthony D Stashick/               Supervisory Patent Examiner, Art Unit 3735